Citation Nr: 1241290	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  04-33 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide (Agent Orange) exposure.

2.  Entitlement to separate 10 percent evaluations (for each ear) for the service-connected tinnitus.

3.  Entitlement to an effective date prior to November 25, 2003 for the assignment of a 70 percent evaluation for bilateral hearing loss with Meniere's syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

The Board is aware that the Veteran's appeal originally included the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to an effective date prior to September 12, 2002 for the assignment of a 40 percent evaluation for bilateral hearing loss.  The July 2004 Statement of the Case addressed these issues; however, in his September 2004 Substantive Appeal, the Veteran indicated that he only wanted to continue his appeal concerning the issue of entitlement to service connection for diabetes mellitus, type II.  Accordingly, these issues are not before the Board on appeal.  38 C.F.R. § 20.202.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal herein decided. 


FINDINGS OF FACT

1.  There is no evidence that the Veteran's diabetes was caused by exposure to an herbicide agent while in service; moreover, actual exposure to such herbicides, within the meaning of the governing authority, has not persuasively been established.  

2. The Veteran's diabetes was not shown to have been present in service or within one year after service.

3.  There is no competent evidence or opinion indicating that the Veteran's diabetes mellitus, type II, first diagnosed many years after service, is etiologically related to service.

4.  The service-connected tinnitus is already assigned a 10 percent rating that is the highest schedular rating available in accordance with the provisions of Diagnostic Code (DC) 6260.  

5.  The service-connected bilateral hearing loss with Meniere's syndrome is not shown to have been by a Level XI impairment of auditory acuity in the right ear and a Level VIII impairment of auditory acuity in the left ear prior to November 25, 2003.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is not shown to be due disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein: nor may it be presumed to have been due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  The claim for a separate 10 percent rating for the service-connected tinnitus must be denied by operation of law.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  An effective date prior to November 25, 2003 for the 70 percent rating for the service-connected bilateral hearing loss with Meniere's syndrome is not for application.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.400, 4.7 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in September 2002, October 2003 and February 2005 letters issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters did not advise the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The Board notes that in a July 2006 post-rating letter the RO notified the Veteran regarding the assignment of disability ratings and effective dates.  However, the timing of this notice is not shown to prejudice the Veteran.  Because the Board's decision herein denies the claim for service connection for diabetes mellitus, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.

With regard to the Veteran's claim for separate 10 percent ratings for service-connected tinnitus, the Board notes that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The facts are not in dispute; resolution of the Veteran's appeal in this regard is dependent on interpretation of the regulations pertaining to the assignment of disability evaluations for tinnitus.  The Veteran is already assigned a 10 percent rating for the service-connected tinnitus under the applicable criteria.  Regardless of whether the tinnitus is characterized as being unilateral or bilateral, the outcome of this appeal would not change.  Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

With regard to the Veteran's claim for an earlier effective date for the award of an increased 70 percent rating for the bilateral hearing loss with Meniere's syndrome, the Board notes that the March 2005 Statement of the Case (SOC) set forth applicable criteria for that claim.  After issuance of the March 2005 SOC, and opportunity for the Veteran to respond, the April 2006 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and VA treatment records and examination reports.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some disorders, including diabetes mellitus may be presumed if shown to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran asserts that service connection for diabetes mellitus is warranted pursuant to a special presumption for residuals of exposure to herbicide agents.  Specifically, under the provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed to an herbicide agent, including Agent Orange, during active military, naval, or air service and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  The listed diseases include diabetes, type II.
The Veteran contends that he was exposed to Agent Orange in the course of his duties at Fort Ord.  The Board points out that the Department of Defense (DOD) provided to VA an inventory regarding Agent Orange use outside of the Republic of Vietnam.  If it is determined that a veteran served in Korea from April 1968 to August 1971 and was assigned to one of the units identified by the DoD or served in Thailand from April 2, 1964 to September 8, 1964, VA presumes that the veteran was exposed to Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) apply.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k.  There is no competent evidence to show that there was any herbicide exposure at Fort Ord.

The Veteran is not shown to have the requisite service for herbicide exposure.  Additionally, diabetes mellitus is not shown to have manifest to a compensable degree within a year of the Veteran's discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, his claim will now be addressed on a direct service connection basis in this decision.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).   

The Board has reviewed the Veteran's service medical records and observes that they are entirely negative for complaints of, or treatment for, diabetes mellitus during service.  The earliest evidence of record of diabetes mellitus is a December 2002 private treatment record indicating that diabetes mellitus was first diagnosed in January 2000 (confirmed July 2000).  See Maxson v. Grober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint may be considered with other factors in the analysis of a service connection claim).  Significantly, none of the subsequent medical evidence of record contains an opinion or similar evidence linking diabetes mellitus back to service. 

The Board acknowledges the Veteran was not afforded a VA examination to evaluate the etiology of his diabetes mellitus.  On these facts, however, no examination is required.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim on appeal does not meet the fundamental requirement to obtain a VA medical opinion.  As noted, here, there is simply no evidence diabetes mellitus onset in or as a result of service.  Further, there is no evidence to suggest that the Veteran's diabetes mellitus manifested to a compensable degree in the year after his discharge from service.

The only evidence of record supporting the Veteran's claim is his various lay assertions.  Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran, as a layperson, is not qualified to provide a medical diagnosis or competent opinion relating his hypertension to his period of service.  Thus, his contentions are of minimal probative value.  

For the foregoing reasons, the Board finds that the claim for service connection for diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Increased Rating-Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, note 2 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. Court of Appeals for Veterans Claims (Court) reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10-percent rating could be provided for tinnitus, whether perceived as bilateral or unilateral.  The Court held that pre-1999 and pre-June 13, 2003, versions of DC 6260 required that VA assign separate 10-percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit reversed the Court's decision in Smith, and affirmed VA's long-standing interpretation of DC 6260.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit cited to the significance of VA's interpretation of its own regulations and concluded that the Court erred in not deferring to that interpretation, which in this case would limit the rating of tinnitus to a single evaluation regardless of whether the disability was unilateral or bilateral in nature.  The Federal Circuit similarly noted that there was no language in the applicable diagnostic criteria clearly indicating that dual evaluations were required.  Id.  In view of the Federal Circuit's decision in Smith, the interpretation of the pre- 2003 version of DC 6260 asserted by the Veteran must be rejected.  

For these reasons, the Board finds that the assertions of the Veteran are without legal merit, and the claim for a separate schedular 10 percent evaluation for the service-connected tinnitus must be denied in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  There is no allegation or finding that any extraschedular consideration is in order.

III.  Effective Dates

The RO awarded the Veteran an increased 70 percent evaluation for the service-connected bilateral hearing loss with Meniere's syndrome as of November 25, 2003.  Previously a 40 percent rating was in effect.  The Veteran contends that he should be awarded the increased evaluation as of May 9, 2003, the date his claim for an increased rating for service-connected tinnitus was received.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011).  In cases involving increases, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

In the present case, the Veteran first applied for service connection for bilateral hearing loss in April 1982.  The RO granted service connection for right ear hearing loss (the Veteran was not shown to have left ear hearing loss for VA purposes) in September 1982 and assigned a non-compensable evaluation as of April 19, 1982, the day his claim for service connection was received.  The Veteran was notified of this decision but did not submit a Notice of Disagreement or otherwise indicate a desire to contest this action in the following year.  As such, that rating became final.

The Veteran next applied for increased compensation and his claim was received by the RO on July 7, 1997.  The RO subsequently reviewed a copy of a VA examination report dated November 19, 1997 and in a July 1998 rating decision, denied entitlement to a compensable rating.  The Veteran submitted a Notice of Disagreement (NOD) to this decision concerning the denial of a compensable rating for the right ear hearing loss; the appeal was perfected in November 1998.

In a May 1999 decision, the Board denied the claim for an increased (compensable) rating for right ear hearing loss.  In a July 1999 rating decision, the RO granted service connection for left ear hearing loss and assigned a non-compensable rating for the now bilateral hearing loss, effective April 19, 1982.  

The Veteran submitted a NOD to this decision concerning the denial of a compensable rating for the bilateral hearing loss; the appeal was perfected in September 2000.  In a November 2001 decision, the Board found that assignment of the noncompensable rating for the bilateral hearing loss was proper.

In September 2002, he filed his claim for increased compensation for the bilateral hearing loss.  In a February 2003 rating decision, the RO granted an increased 40 percent rating for the Veteran's bilateral hearing loss effective September 12, 2002, the day his claim for increase was received.  In March 2003, the Veteran submitted a NOD to this decision concerning the assignment of September 12, 2002, as the effective date for the 40 percent evaluation; however, he did not perfect the appeal.

In the interim, in an April 2004 rating decision, the RO granted an increased 70 percent rating for the Veteran's bilateral hearing loss effective November 25, 2003.   In May 2004, the Veteran submitted a NOD to this decision concerning the assignment of November 25, 2003, as the effective date for the 70 percent evaluation.  He contended that the effective date should be May 9, 2003, the day his claim for an increased rating for tinnitus was received.  The appeal was perfected in May 2005.

On December 2002 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
45
65
90
100
Left
40
40
50
70


Speech audiometry revealed speech recognition ability of 38 percent in the right ear and 68 percent in the left ear.  

Applying the criteria for evaluating hearing loss to the findings of the December 2002 audiometric evaluation results in designation of Level IX hearing in the right ear and Level V in the left ear based on application of the reported findings to Tables VI and VII.  These findings warrant a 40 percent rating under 38 C.F.R. § 4.85, DC 6100.

On November 2003 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:





1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
50
75
97
105
Left
40
47
65
75

Speech audiometry revealed speech recognition ability of 24 percent in the right ear and 44 percent in the left ear.  

Applying the criteria for evaluating hearing loss to the findings of the November 2003 audiometric evaluation results in designation of Level XI hearing in the right ear and Level VIII in the left ear based on application of the reported findings to Tables VI and VII.  These findings warrant a 70 percent rating under 38 C.F.R. § 4.85, DC 6100.

As illustrated by the record, the November 25, 2003 report of VA fee-basis examination demonstrates an increase in symptomatology of the service-connected bilateral hearing loss.  Accordingly, November 25, 2003, is the earliest date as of which it is factually ascertainable that an increase in bilateral hearing loss occurred.  

The evidence simply does not justify the assignment of the increased 70 percent evaluation for a time prior to November 25, 2003.  In this regard, the Board notes that the December 2002 audiometric evaluation results only support assignment of the 40 percent rating (effective September 12, 2002, the day an earlier claim for increased rating was received).  For these reasons, the evidence does not support the assignment of the 70 percent evaluation at any date prior to November 25, 2003.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide (Agent Orange) exposure is denied.

Entitlement to separate 10 percent evaluations (for each ear) for the service-connected tinnitus is denied.

An effective date prior to November 25, 2003 for the assignment of a 70 percent evaluation for bilateral hearing loss with Meniere's syndrome is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


